Electronically Filed
                                                     Supreme Court
                                                     SCWC-30565
                                                     26-APR-2012
                                                     10:48 AM
                         NO. SCWC-30565


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


      CAROL A. BROWN, M.D. and CAROL A. BROWN, M.D., INC.,

               Petitioners/Plaintiffs-Appellants,


                               vs.


          HAWAII MEDICAL SERVICE ASSOCIATION, a mutual

        benefit society; and ALAN VAN ETTEN, Arbitrator,

                Respondents/Defendants-Appellees.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 30565; CIV. NO. 08-1-0288)


       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

          (By: Nakayama, Acting C.J., and McKenna, J.,

  Circuit Judge Ayabe, in place of Recktenwald, C.J., recused,

      Circuit Judge Chang, in place of Acoba, J., recused,

   and Circuit Judge Pollack, in place of Duffy, J., recused)


          It appearing that the judgment on appeal in the above-

referenced matter has not been entered by the Intermediate Court

of Appeals, see Hawai'i Revised Statutes § 602-59(a) (Supp.

2008); see also Hawai'i Rules of Appellate Procedure (HRAP) Rule

36(b)(1) (2008),

          IT IS HEREBY ORDERED that Petitioners/Plaintiffs-


Appellants’ application for writ of certiorari filed on April 23,


2012, is dismissed without prejudice to re-filing the application


pursuant to HRAP Rule 40.1(a) (“Within thirty days after the

filing of the intermediate court of appeals’ judgment on appeal


or dismissal order, unless the time for filing the application is


extended in accordance with this rule.”).


          DATED:   Honolulu, Hawai'i, April 26, 2012.

R. Steven Geshell for                 /s/ Paula A. Nakayama

petitioners/plaintiffs­
appellants on the application         /s/ Sabrina S. McKenna 


                                      /s/ Bert I. Ayabe


                                      /s/ Gary W. B. Chang


                                      /s/ Richard W. Pollack





                                 2